Citation Nr: 0325813	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  93-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increase in the amount of the monthly 
apportionment of the veteran's VA compensation benefits 
awarded in favor of his estranged wife.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellee


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1944.  The appellee is his estranged spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 Special Apportionment Decision 
by which the RO increased the monthly apportionment to the 
veteran's spouse from $136 to $200.  The veteran was sent 
notice of this decision in October 1992 and he submitted a 
notice of disagreement later that same month.  The RO issued 
statements of the case to the appellant and appellee in 
February 1993.  Both parties submitted substantive appeals in 
March 1993.

In a July 1994 Special Apportionment Decision, the RO further 
increased the amount of the apportionment to the current 
level of $300 per month.

In November 2002, the appellee requested a hearing before a 
Member of the Board (Veterans Law Judge) at the RO.  The RO 
scheduled such hearing for May 2002, with notice to the 
veteran and the appellee.  In April 2002, a private attorney 
who indicated that he represented the veteran advised the RO 
that the veteran had received notice of the May 2002 hearing, 
but requested that the time and date of the hearing be 
changed.  The RO took no action on that request.  In May 
2002, the appellee testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  

Upon initial review of the claims file, the Board noted the 
correspondence from the private attorney purporting to 
represent the veteran, and a signed VA Form 21-22 in favor of 
the Disabled American Veterans.  The Board also noted the 
veteran's request regarding the previously-scheduled personal 
hearing (notwithstanding the provisions of 38 C.F.R. 
§ 20.713).  In a June 2003 letter to the veteran, the Board 
requested that he clarify his representation in this appeal, 
noting that any specific claim may be prosecuted at any one 
time by only one recognized organization, attorney agent or 
other person properly designated to represent an appellant, 
and that he clarify whether he wanted to present testimony 
during a Board hearing.  The letter advised the veteran that 
if he did not respond within 30 days, the Board would assume 
that he did not wish to attend a hearing.  To date, there has 
been no response from the veteran.  As such, no further 
hearing has been scheduled.  However, as the claims file 
still contains a power of attorney in favor of the Disabled 
American Veterans that has not been revoked, that 
organization is still listed as the veteran's accredited 
representative.  

REMAND

The Board notes that, in November 2000, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the issue currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After providing the 
appropriate notice to both the veteran and appellee, the RO 
should attempt to obtain any additional evidence for which 
either party provides sufficient information, and, if needed, 
authorization.  

The record also reflects that specific additional development 
is warranted.  During the May 2002 hearing, the appellee 
offered testimony regarding her current financial status.  
Although attempts were made to obtain up-to-date financial 
information from the veteran, the most recent information was 
received in 1994.  Given the duties imposed by the VCAA, the 
Board finds that another attempt should be made to obtain 
such information.  The appellee should also submit her 
current financial information in writing.

As a final point, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural defect 
and for additional development, the RO must take this 
opportunity to inform the veteran and appellee that a full 
year is allowed to submit the additional information and/or 
evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and the appellee letters providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letters should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate each party's claim.

To ensure that the duty to notify the 
veteran and the appellee of what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that each 
party provide sufficient information to 
enable it to obtain any pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran and the 
appellee to submit any pertinent evidence 
in their possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit (to specifically 
include updated, written financial 
information for each party).    

2.  After receiving the veteran's and 
appellee's responses, the RO should 
assist each party in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the party 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the issue of the 
appellee's entitlement to an increase in 
the amount of the monthly apportionment of 
the veteran's VA compensation benefits 
awarded in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and the appellee (and his 
and/or her representative(s), if any) an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of an additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and 
appellee need take no action until otherwise notified, but 
either party may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



